. Carleton, J.,
delivered the opinion of the court.
The petitioner alleges, that the note on which the suit is brought, is made payable at the counting house of Thomas Barrett & Co., at the city of New-Orleans, and “ that due and lawful demand of payment was made without effect.”
The defendants put in a similar plea to that in the case of Laferriere vs. Bynum et al., which this court has just decided, and took a like bill of exceptions to the introduction of testimony to prove the demand, which being overruled by the court, there was judgment against them and they appealed.
This case cannot be distinguished in principle from that above cited, wherefore, our judgment must be the same.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.